PATTERSON, Chief Justice, for the Court:
This is an appeal from a judgment of the Chancery Court of the First Judicial District of Harrison County wherein Steven Foster’s claim for workmen’s compensation coverage against Commercial Union Insurance Company was denied. The court concluded a request for partnership coverage was not made by Mr. Foster and therefore, under the provisions of Section 71-3-79 of Mississippi Code Annotated (1972), Mr. Foster, a partner in J. & S. Enterprises, was not entitled to coverage under the insurance policy.
The issue before the court is whether a partner in a business is entitled to claim benefits under our Workmen’s Compensation Act as Amended, where he has failed to exercise his election to take such coverage by compliance with the provisions of Section 71-3-79, Mississippi Code Annotated (1972).
It is the opinion of the court that all issues presented are controlled by American Surety Co. v. Cooper, 222 Miss. 429, 76 So.2d 254 (1954).
AFFIRMED.
WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.